The appellees filed a motion praying that a motion to dismiss an appeal be heard by the supreme court as presently constituted,i.e., by the chief justice and first associate justice, the third member, the second associate justice, having died in office on July 11, 1949, while absent from his place on the court, and his successor not having taken office to date. At the same time they filed an alternative motion that such motion to dismiss be heard by the supreme court as presently constituted, but after being augmented by a circuit judge thereunto authorized to sit in the place of the deceased justice by the written consent of the chief justice and first associate justice pursuant to the provisions of section 9610 of Revised Laws of Hawaii 1945 as amended. The appellant, by written memorandum, does not resist the first and alternative motions for a hearing, but on oral argument doubted the propriety of trying the motion to dismiss by other than a full court to be constituted by the chief justice, first associate justice and a duly authorized circuit judge. He neither waives any right which he may have under the Hawaiian Organic Act and statute to a trial on the motion to dismiss before a full court, nor consents or stipulates that such motion be tried before less than a full court. On this state of the record, the first motion for a hearing is denied by the joint effect *Page 465 
of the opinion of the chief justice and that of myself as first associate justice. To avoid repetition, the ground of denial for that motion, as I see it, will be established in the course of this opinion as the alternative motion is considered.
The alternative motion presents but one question of law, pertaining as it does to a situation in which an absent justice of the supreme court died in office and his place to date not having been filled by presidential appointment. The question is whether or not the two remaining justices are authorized by law to fill temporarily the place of the deceased third justice, left empty by his death, so that a full court may try and determine a pending cause during the period of vacancy. More succinctly stated it is whether or not the exercise of judicial power of the Territory, as vested in the supreme court by section 81 of the Hawaiian Organic Act, to the extent of trial and determination of a particular pending cause survives the death of one member of that court or lies dormant until his successor takes office. That question is peculiar to this Territory and has never been adjudicated by any court of law, it now being formally presented for the first time in the history of the supreme court under the Hawaiian Organic Act of April 30, 1900. Prior to the enactment of that Act, however, the president of the Republic of Hawaii under the Joint Resolution of July 7, 1898, wrote a letter to the President of the United States on December 5, 1899, stating that he had not accepted a tendered resignation of the chief justice of the local supreme court on the theory that there was then "legal provision for temporarily filling the place of an absent justice, but none providing for an absolute vacancy, excepting by permanent appointment." This letter was introduced before the supreme court in the case of Bush v. Rep. Haw., 12 Haw. 332, decided March 23, 1900, for the purpose of showing *Page 466 
that the resignation of the chief justice had neither been accepted nor taken effect. Although the question of vacancy was not passed upon in that case by the court, the letter of the president of the Republic presumably had a great effect upon the thinking of the bench and bar thereafter under the Hawaiian Organic Act. Illustrative thereof the place of a deceased justice has never been filled other than by permanent appointment, even though justices have died in office on other occasions, the remaining two justices in those cases merely refraining subsilentio from trying and determining any cause during the period of vacancy except on stipulation of the parties. Nevertheless, such past conduct of those remaining justices as well as that of the bar as a whole in not raising and pressing to final adjudication the question of authority to fill temporarily the place of an absent justice after his death but before his successor took office is evidence of consent to a negative answer to that question and entitled to great weight in considering it at this time. The problem, however, is not one of ascertaining what may have been in the minds of the bar and bench to explain their past conduct, but one of the intention of Congress in enacting the Hawaiian Organic Act as the fundamental law of the Territory, which does set up a tripartite form of government in the Territory with the continuing power of government divided into the legislative, executive and judicial power of the Territory and vested respectively in the three co-ordinate branches of government, i.e., the legislature, the governor and the courts of the Territory.
By its nature, the Hawaiian Organic Act may be deemed the constitution of the Territory. It marks the great outlines of government and unavoidably deals in general language. It has none of the prolixity of a legal code and does not purport to provide for minute specifications of the powers of government and their exercise. The *Page 467 
broad purpose to establish for and in an advanced state of society an effective government with continuing powers of government is the reason for its enactment. That purpose sheds light on the legislative intent to effect it and thereby tends to reveal the meaning of the language employed by Congress in the Act. Underlying that purpose is the strong public policy that the exercise of no power of government to serve the general welfare of the people should ever be suspended. The nature of the Act as well as the character of both the purpose and policy thus requires that neither the purpose should be frustrated nor the policy invaded unless there is a clear mandate of Congress to do so expressed or necessarily implied by unequivocal language of the Act itself.
Clearly any suspension in the exercise of the judicial power of the Territory as vested in the highest body of the co-ordinate judicial branch of the territorial government would constitute to that extent a frustration of the broad purpose of the Act as well as an invasion of the public policy underlying that purpose. Yet the question thereof as presented for judicial answer for the first time in the history of that body under the Act is controlled by the intention of Congress. To discover that intention, therefore, is the aim of this opinion. The proper approach to such discovery is the one made to a constitutional question by Chief Justice Marshall more than a hundred and forty years ago in the famous case of McCulloch v. Maryland, 17 U.S. (4 Wheat.) 316, on page 407, as epitomized by his following short sentence: "In considering this question, then, we must never forget that it is a constitution we are expounding."
Section 82 of the Act reads: "Supreme court. That the supreme court shall consist of a chief justice and two associate justices, who shall be citizens of the Territory of Hawaii and shall be appointed by the President of the *Page 468 
United States, by and with the advice and consent of the Senate of the United States, and may be removed by the President; Provided, however, That in case of the disqualification or absence of any justice thereof, in any cause pending before the court, on the trial and determination of said cause his place shall be filled as provided by law." A bare reading of this section suffices to demonstrate that Congress intended that the supreme court continue to exercise the judicial power of the Territory as vested in that court by section 81 of the Act so as to try and determine a particular pending cause despite the absence of any one of its justices and irrespective of the causes or reasons for such absence. It likewise demonstrates that the power to appoint a citizen of the Territory to the office of a justice of the supreme court and the power to remove him are placed in the President of the United States, but the power to provide a method for filling temporarily the place of an absent justice on the court is delegated to the territorial legislature. Nor does the power to so provide conflict with the power to appoint, one being for the special purpose of trial and the other for the general purpose of office. There is patently no expressed prohibition in any of the language of the section against such a filling of the place of an absent justice after his death in office and during the period of vacancy. Nor does a prohibition to that effect arise by necessary implication from such language.
The key to the legislative intent as the determinant of the question presented is to be found in the meaning or sense in which Congress used the noun "absence" in the proviso of section 82 of the Act. That word as well as all other words employed therein, however, is to be taken in its ordinary and natural meaning, and not in a sense unreasonably restricted or enlarged.
The dictionary defines the noun "absence" as: "1. *Page 469 
State of being absent or withdrawn from a place or from companionship; failure to be present. 2. Want; lack; withdrawal; as the absence of witnesses. In the absence of conventional law. Kent. 3. Inattention to things present; abstraction (of mind); as, absence of mind. 4. An empty or unfilled place. 5.Fencing. Lack of contact between blades, esp. when caused by the sudden withdrawal of one of the blades from an engagement. Syn. — Nonattendance, nonappearance; deficiency, want. Ant. — Presence, attendance." (Webster's New International Dictionary, Sec. Ed. Unabridged.) The first, second and fourth are the pertinent definitions and concededly the ordinary meanings of the word. Significantly, none is concerned with the existence or nonexistence of any object or person during the state of absence or with the status of the absent object itself, or of the absent person himself, even though one meaning of the adjective "absent" is defined as "not existing" by the same dictionary. In ascertaining which is the most pertinent meaning, the context of the word "absence" must be considered in the entire section which deals not only with "the supreme court" but with a "place" thereon capable of being "filled." From such context the most pertinent meaning is that defined to be "An empty or unfilled place" on the supreme court. Such meaning is interchangeable with that of the word "vacancy." Congress thus employed a word especially applicable to the place on the supreme court left "empty or unfilled" by the death of an absent justice during the period of vacancy. Nor does the possessive pronoun "his" in the words "his place" impair such a special application. Illustrative thereof is the powerful language of the Scriptures as follows: "As the cloud is consumed and vanisheth away; so he that goeth down to the grave shall come up no more. He shall return no more to his house neither shall his place know him any more." (Job VII, 9, 10. Emphasis *Page 470 
added.) Consistent with that special application, the section does not state or require any inquiry into the causes for the absence or the reasons why the place is empty or unfilled. Nor does it characterize the absence as being temporary or permanent. It hence would be sheer judicial legislation beyond the power of courts to do so. "An empty or unfilled place" as the most pertinent ordinary and natural meaning of the noun "absence" is within not only the letter but the spirit and reason of the Act itself. That meaning, therefore, directly reveals the legislative intent to include within "the case of the * * * absence of any justice" that of a place left empty by the death of an absent justice during the period of vacancy, even though such death revives the appointive power of the President. Congress concededly intended that the place of a dying justice, totally incapacitated from attending the court in any manner whatsoever, shall be filled as provided by law and any construction to the effect that the moment such an absent justice dies his place can not be so filled, with the result that the court itself becomes incapacitated until his successor takes office, would be too narrow and technical as well as discreditable to Congress and frustrative of the broad purpose of the Act to the contrary. Nor does that construction grow out of the context expressly or by necessary implication. To hold that the death of an absent justice rendered him not absent is an absurdity. It is equally absurd to say that the absence of a dying justice ripens into his nonabsentation by his death. Nor have any two remaining justices on the death of the third for the past fifty years ever so ruled. In a comparable case, however, involving the question whether the office of an absent chief justice had become vacant through resignation, the supreme court constituted by the two associate justices and a duly authorized circuit judge in the place of the absent chief justice, avoided the question *Page 471 
but planted the suggestion that "absent" admits mutual substitution with "not existing" as applied to a justice after the effective date of his resignation, consistent with one of the definitions of the adjective "absent," and did so by employing the phrase "the absent or non-existing member of the court." (Bush v. Rep. Haw., 12 Haw. 332 at 337.)
Bearing in mind that "it is a constitution we are expounding" in the light of the broad purpose and underlying public policy of the Act, the recent case of Telefilm v. Superior Court, 33 Calif. (2d) 289, 201 P.2d 811, decided January 21, 1949, is a most authoritative case on the use of the words "inability" and "absent" to convey legislative intent. It overruled the California District Court of Appeals in the case of the same title. (See 194 P. [2d] 542.) It is exceedingly persuasive because a proviso of a section of the Code of Civil Procedure as interpreted by the California supreme court is not only expressed in language comparable to that of the proviso of section 82,supra, but deals with a statutory authority to seek, and a statutory power of the court to grant, a new trial which "must be strictly pursued in the manner provided by law in order that litigants may not lose their rights." (Telefilm v. SuperiorCourt, 33 Calif. [2d] 289, 201 P. [2d] 811, at pages 294 and 814, respectively.) Due to the importance of the case, the language of the entire section (Civ. Code § 661) is requoted from the court's opinion as follows: "The motion for a new trial shall be heard and determined by the judge who presided at the trial; provided, however, that in case of the inability of such judge or if at the time noticed for hearing thereon he is absent from the county where the trial was had, the same shall be heard and determined by any other judge of the same court. (Emphasis added.)" In an illuminating opinion, the supreme court of California interpreted *Page 472 
and applied the language of the proviso of that section of the code to the case of the death of the presiding judge before the time noticed for the hearing of the motion for a new trial which was heard and determined by another judge of the same court. It rejected the narrow view that the words "inability" and "absent" as used therein necessarily envisage application only "to a living person and do not include the concept of death of the trial judge as reason for another judge to act on the motion." (Telefilm v. Superior Court, supra, at pages 292 and 813, respectively.) Accordingly, it held that "The maxims of jurisprudence that `interpretation must be reasonable' (Civ. Code, § 3542) and that a statute is to be `liberally construed with a view to effect its objects and to promote justice' (Civ. Code, § 4) are generally applicable and must be given effect. Certainly the statute here in question should not be narrowly approached contrary to its spirit and intent, and construed in such a manner as would make its application impracticable, unfair, or unreasonable. In line with these considerations, the death of * * * the trial judge * * * was a circumstance within the contemplation of the statute as permitting * * * `another judge of the same court' to hear and determine the motion for a new trial here involved, and his order in disposition thereof is not assailable as an act in excess of jurisdiction." (Telefilm
v. Superior Court, supra, at pages 295 and 815, respectively.) This broad approach to the statute in question is summarized by the following judicial observation: "Manifestly a judge who has died is not only `unable' to act but likewise is `absent from the county' insofar as the statute contemplates his presence in court to determine litigation — in short, he is `unavailable' on both grounds for the new trial proceedings." (Telefilm v. SuperiorCourt, supra, at pages 293 and 814, respectively.) Under the doctrine of stare decisis, the principles of interpretation *Page 473 
enunciated in this Telefilm case as applied to the proviso of section 661, supra, operate as a strong precedent for applying them to the proviso of section 82, supra, particularly so when it is remembered that the application in the one is interpretative of a part of a legal code concerning a statutory authority and power to be strictly pursued after trial in order to protect private rights of litigants, and the other is explanatory of a part of a constitution concerning the exercise of judicial power by the highest body of one of the three co-ordinate branches of government to be liberally performed before trial in accordance with a broad purpose and underlying public policy to insure continuity of exercise for any power of government effecting the welfare of the people in general.
On superficial examination, the proviso of section 82, supra,
however, is in apparent conflict with the preceding part of the section "That the supreme court shall consist of a chief justice and two associate justices who shall be citizens of the Territory of Hawaii and shall be appointed by the President * * * and may be removed by the President" in so far as such language implies that the court must so consist at all times in order to exercise the judicial power inclusive of trying and determining a particular pending cause before it. But any such implication is not a necessary one. The statement that "the supreme court shall consist of a chief justice and two associate justices" is a general provision declaratory of the normal organic structure of the court as to the presence of its regular members who enjoy the office of a justice and perform judicial duties ordinarily expected of them. Toward that statement the qualification of citizenship for those members and their appointment and removal are directed by the modifying clause further descriptive of them. On the other hand, the proviso that the place of "any justice * * * shall be filled as provided by law" is a special provision *Page 474 
concerning a departure from the normal organic structure of the court when one of its regular members is not present so as to try and determine a particular pending cause with the other two. It is in the nature of an exception and qualifies the generality of the preceding provision. The purport and intent for doing so is to provide a comprehensive and adequate basis for the disposition of a particular pending cause in case one of the regular members of the supreme court is absent, whether the cause of his absence be death or the happening of an equally significant event in life, affecting his continued performance of his judicial duties, such as his resignation, abandonment of office, removal or physical and mental incapacity. The evil to be remedied thereby is that of two horns of an abhorrent dilemma, one being complete stagnation of trial for pending causes and the other a monstrous possibility of determination on the trial thereof by a divided court occasioned by the availability therefor of but two justices.
On careful examination, the proviso is in no real conflict with the preceding general provision but actually harmonizes with it. The general provision contemplates the presence of all three of the regular members and their performance of all judicial duties. The proviso contemplates the presence of the majority thereof and a duly authorized person to sit with them in the absence of the minority to try and determine a particular pending cause, irrespective of the cause of such absence. Both are consequently in accord with the broad legislative purpose of the Act and uphold the strong public policy of a continuing exercise of judicial power for the common welfare of the people. Although the general provision in and of itself would operate consistently with the common-law principle to require the exercise of judicial power by the majority so that it shall never become dormant upon the death of the minority (see The King v. Paakaula and *Page 475 Kahauliko, 3 Haw. 30; State v. Lane, 26 N.C. 340), the special proviso immediately following it operates to restrict such exercise and requires the place of an absent justice to be filled in order that a full court may try and determine any particular pending cause, the proviso ceasing to be operative on the reappearance of such justice or after his death on the appearance of his successor when taking office under presidential appointment. The proviso thereby guarantees the right of trial before a full court to the litigants of a pending cause and affords the ground for denying the first motion for a hearing of the motion to dismiss in that the appellees pray for a trial of a pending cause before less than a full court without having obtained the consent of the appellant.
The language of section 82 of the Act is plain and unambiguous and requires no judicial construction to determine and give effect to the intention of Congress. It manifests a clear legislative intent on the part of Congress that the place of any absent justice on the supreme court for the special purpose of the section shall be filled as provided by law so that then the court will be a full one and the judicial power of the Territory, as vested in that court, will be continuously exercised without regard to the cause of the absence. The dominant purpose is to insure a continuity of judicial process in the highest body of the judicial branch of government and nothing less will suffice. Such avowed intention and purpose patently transcends any evidence of contrary import to be derived from the mere inaction of the bench and bar in the past as well as from the positive expression of mind made by the president of the Republic of Hawaii on the general subject.
Section 9610 of Revised Laws of Hawaii 1945 as amended purports to implement section 82 of the Hawaiian Organic Act by providing the law under which the empty place of any justice shall be filled temporarily for the *Page 476 
special purpose of trial and determination of a particular pending cause. Purporting to do so, section 9610, supra, is inpara materia with section 82, supra. A reasonable assumption therefrom is that it has the same legislative policy and was designed to give effect to the same broad purpose as those of the Act. It reads: "Full court; substitute justices. Parties to causes pending before the supreme court shall be entitled to a hearing before all the justices thereof, and may not be compelled to go to trial before less than the full number thereof; provided, however, that if any of the justices of the supreme court shall be disqualified from sitting in any cause pending before the supreme court, or shall be unable to attend from sickness, accident, absence, or any other reason, his or their place or places for the trial and determination of such cause shall be filled by one or more of the circuit judges * * * thereunto authorized by the written consent of the remaining justice or justices."
It is proper to note at this juncture that the legislature in section 9610, supra, enlarged the meaning of "any of the justices" over that of "any justice," as employed by Congress in section 82 of the Act to denote any one justice, and did so by implying that the phrase "any of the justices" means any one or more of them so that "his or their place or places * * * shall be filled by one or more of the circuit judges." But any question that the legislature thereby exceeded its delegated power is not before this court. Suffice it to say that the enactment of section 9610, supra, is valid and within the exercise of the power delegated by Congress to the legislature in so far as it provides, as it does, a method for filling temporarily the empty place on the supreme court of any one justice for the special purpose of trial and determination of a particular pending cause. To that extent, such legislative enactment does not conflict with the paramount law of *Page 477 
Congress as set forth in section 82 of the Act. It ratifies the right of trial before a full court in the case of absence guaranteed by the proviso of section 82 of the Act and provides for the replacing of an absent justice with a circuit judge within the authority of that proviso. It thereby complements the ground under such proviso for denying the first motion for a hearing of the motion to dismiss as a trial of a pending cause before less than a full court. However, it employs different language to describe the same case of "the * * * absence of any justice" from that which section 82 of the Act employs to designate it. Instead of saying "the * * * absence of any justice," it declares that "any of the justices of the supreme court * * * unable to attend," the connotation of which is the same as that of the absence of any justice within the meaning of section 82 of the Act. Nevertheless, by employing a phrase of the same import as that of "the * * * absence of any justice," it was apparently redundant for the legislature to use "absence" as one of the reasons causing a justice to be absent or unable to attend. But such redundancy does not vitiate the enactment or destroy its meaning. It is explicable on the theory that the noun "absence" was used by the legislature in a different sense to mean "a state of being absent or withdrawn from a place" on the supreme court or merely "withdrawn" therefrom. (See Webster's New International Dictionary, supra.) So interpreted, section 9610,supra, is reasonably susceptible of being paraphrased to read that if any justice be absent or unable to attend due to sickness or accident or because of being withdrawn or for any other reason, his empty place shall be filled as therein set out. On giving every word of the language of the section its ordinary and natural meaning as the context may require, the intent of the legislature is plain to provide effectively the law under which the place of an absent justice shall be *Page 478 
filled temporarily for the special purpose of trial and determination of a particular pending cause so as to include a place left empty by the death of an absent justice during the period of vacancy. This intention is in harmony with that of Congress and consonant to the broad purpose and underlying public policy of the Hawaiian Organic Act as well as consistent with the legislative purpose of deeming "The supreme court * * * to be continuously in session" as provided elsewhere by statute. (R.L.H. 1945, § 9607.) Thus the plain and unambiguous provisions of section 82, supra, and of section 9610, supra, on a bare reading thereof in para materia to each other answer the question presented in the affirmative.
The alternative motion to hear the motion to dismiss as a pending cause to be tried before the supreme court as presently constituted but after being augmented by a duly authorized circuit judge in place of the absent justice who has died in office and whose successor has not taken office to date, in my opinion, should be granted. I, therefore, respectfully dissent from the opinion of the chief justice to the contrary. *Page 479